Case 1:18-cv-05498-WFK-RLM Document 133 Filed 09/30/19 Page 1 of 3 PageID #: 4609




  POLSINELLI PC
  Brett D. Anders
  Jason A. Nagi
  600 Third Avenue, 42nd Fl.
  New York, New York 10016
  banders@polsinelli.com
  jnagi@polsinelli.com
  (212) 644-2092
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
  TRUSTEE, ON BEHALF OF THE REGISTERED
  HOLDERS OF CSAIL 2017-CX9 COMMERCIAL
  MORTGAGE TRUST, COMMERCIAL MORTGAGE                           Case No. 18-cv-05498-WFK-RLM
  PASS-THROUGH CERTIFICATES, SERIES 2017-CX9
  and
  WILMINGTON TRUST, NATIONAL ASSOCIATION, AS
                                                                STIPULATED ORDER OF
  TRUSTEE, ON BEHALF OF THE REGISTERED
                                                                DISMISSAL WITHOUT
  HOLDERS OF CSAIL 2017-C8 COMMERCIAL
                                                                PREJUDICE WITH
  MORTGAGE TRUST, COMMERCIAL MORTGAGE
                                                                RETENTION OF
  PASS-THROUGH CERTIFICATES, SERIES 2017-C8,
                                                                JURISDICTION BY COURT
                               Plaintiffs,
                      -against-
  ACROPOLIS GARDENS REALTY CORP., a New York
  corporation; ACROPOLIS ASSOCIATES LLC, a New York
  limited liability company; THE ACROPOLIS GARDENS
  CONDOMINIUM, BOARD OF MANAGERS; PEOPLE OF
  THE STATE OF NEW YORK, ALBANY, NEW YORK;
  THE CITY OF NEW YORK; THE CITY OF NEW YORK
  ENVIRONMENTAL CONTROL BOARD; BUILDING
  SERVICE 32BJ HEALTH FUND; BUILDING SERVICE
  32BJ LEGAL SERVICES; BUILDING SERVICE 32BJ
  THOMAS SHORTMAN; and JOHN DOES I THROUGH
  XXXX
                               Defendants.

        Having been advised that Plaintiffs Wells Fargo Bank, National Association, as Trustee,

  on behalf of the registered holders of CSAIL 2017-CX9 Commercial Mortgage Trust,
Case 1:18-cv-05498-WFK-RLM Document 133 Filed 09/30/19 Page 2 of 3 PageID #: 4610




  Commercial Mortgage Pass-Through Certificates, Series 2017-CX9 (“A1 Noteholder”) and

  Wilmington Trust, National Association, as Trustee, on behalf of the registered Holders of

  CSAIL 2017-C8 Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,

  Series 2017-C8 (“A2 Noteholder” and collectively with A1 Note Holder, “Lenders”) have

  entered into an agreement (the “Agreement”) with Defendant Acropolis Gardens Realty Corp.

  (“Borrower”), Acropolis Associates LLC (“Acropolis Associates”) and the Acropolis

  Condominium Board of Managers (the “Acropolis Condominium” and, together with Borrower

  and Acropolis Associates, the “Responding Parties”) with respect to the Loan (as defined in the

  Verified Complaint filed herein), and having been further advised that Lenders, the Responding

  Parties and David Sorise, the court-appointed receiver (“Receiver”) appointed by this Court

  pursuant to an Order Appointing Receiver entered herein on October 19, 2018 (the “Receiver

  Order”), have agreed to this Stipulated Order, the Court, for good cause shown, hereby finds

  and it is hereby ordered as follows:

         ORDERED that upon approval by the Court of the Receiver’s final accounting and

  discharge of the Receiver and the Receiver’s bond as provided for pursuant to that certain

  Stipulated Order Relieving Receivership of Duties and Obligations Subject to Final Accounting

  And Court Approval, the above captioned litigation (the “Litigation”) is hereby dismissed

  without prejudice; and it is further

         ORDERED that the Court shall retain jurisdiction over this matter for one year following

  the date of this Order so that Lenders or Responding Parties may request that the Litigation be

  re-opened to address any disputes arising out of the Agreement or in connection with the Loan.

                                 INTENTIONALLY LEFT BLANK




                                                  2
Case 1:18-cv-05498-WFK-RLM Document 133 Filed 09/30/19 Page 3 of 3 PageID #: 4611




  Dated: New York, New York
         September 30, 2019

  Agreed to and Submitted By:

  POLSINELLI PC                                      MEISTER SEELIG & FEIN LLP

  /s/ Amy E. Hatch                                   /s/ Stephen B. Meister
  JASON A NAGI                                       STEPHEN B. MEISTER
  AMY E. HATCH                                       MICHAEL B. SLOAN
  600 Third Avenue, 42nd Floor                       125 Park Avenue, 7th floor
  New York, New York 10016                           New York, New York 10017
  (212) 644-2092                                     (212) 655-3500
  jnagi@polsinelli.com                               sbm@msf-law.com
  ahatch@polsinelli.com                              msloan@msf-law.com
  Counsel for Lenders                                Counsel for Acropolis Associates LLC

  LAW OFFICES OF KEVIN J. BARRY                      BORAH, GOLDSTEIN, ALTSCHULDER,
                                                         NAHINS & GOIDEL, P.C
  /s/ Kevin J. Barry
  KEVIN J. BARRY
  480 Mamoroneck Avenue                              /s/ Jeffrey L. Nogee
  Harrison, New York 10528                           JEFFREY L. NOGEE
  (914) 263-9166                                     377 Broadway
  kevinjbarryesq@hotmail.com                         New York, New York 10013
  Counsel for Acropolis Gardens Realty Corp.         (212) 431-1300
                                                     jnogee@borahgoldstein.com
                                                     Counsel for David Sorise, as Receiver




                                               SO ORDERED



                                               ____________________________________
                                               U.S.D.J.




                                                 3
